Citation Nr: 0737566	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence sufficient to reopen 
the veteran's claim for service connection for ankylosing 
spondylitis and fusion of sacroiliac joints bilaterally, of 
the lumbar, thoracic, and cervical spine has been submitted.

2.  Entitlement to service connection for degenerative joint 
disease of the bilateral hips. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953, and from January 1956 to January 1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO decision, which 
denied a claim for service connection for degenerative joint 
disease of the bilateral hips and a claim for service 
connection for ankylosing spondylitis and fusion of 
sacroiliac joints bilaterally, of the lumbar, thoracic, and 
cervical spine.  Despite the determination reached by the RO, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 0592.  The Board notes that 
the claim for service connection for ankylosing spondylitis 
and fusion of sacroiliac joints bilaterally, of the lumbar, 
thoracic, and cervical spine was previously denied in June 
1996, and the veteran did not appeal. 

In regards to perfecting the issues currently on appeal, the 
Board notes that the RO denied service connection for 
degenerative joint disease of the bilateral hips and 
ankylosing spondylitis and fusion of sacroiliac joints 
bilaterally, of the lumbar, thoracic, and cervical spine in 
an April 2002 rating decision.  In April 2003, the veteran 
submitted a timely Notice of Disagreement with regard to the 
denial of these issues.  In March 2004, a Statement of the 
Case was issued for these issues.  At an April 2004 personal 
hearing held at the Sioux Falls, South Dakota RO, the veteran 
expressed his desire to appeal both of the aforementioned 
issues.  A transcript of this proceeding has been associated 
with the claims folder.  This transcript is accepted as a 
valid and timely substantive appeal.  See Tomlin v. Brown, 5 
Vet. App. 355 (1993) (holding that a statement made during a 
personal hearing, when later reduced to writing in a 
transcript, constitutes a Notice of Disagreement within the 
meaning of 38 U.S.C. § 7105(b)). 

A Board video hearing was scheduled at the Sioux Falls, South 
Dakota RO for August 4, 2005.  The veteran did not report for 
this hearing and submitted no request to reschedule the 
hearing.

The issue of whether new and material evidence sufficient to 
reopen the veteran's claim for service connection for 
ankylosing spondylitis and fusion of sacroiliac joints 
bilaterally, of the lumbar, thoracic, and cervical spine has 
been submitted is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 22, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through his authorized representative, that a withdrawal of 
his appeal for service connection for degenerative joint 
disease of the bilateral hips is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met in regards to the issue of entitlement 
to service connection for degenerative joint disease of the 
bilateral hips.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran, 
through his authorized representative, has withdrawn his 
appeal for service connection for degenerative joint disease 
of the bilateral hips and, hence, there remain no allegations 
of errors of fact or law for appellate consideration in 
regards to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


REMAND

After a thorough review of the claims folder, the Board has 
determined that this case must be remanded for further 
adjudication. 

The United States Court of Appeals for Veterans Claims 
(Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Moreover, the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In such cases, the Court in Kent 
stated that the Veterans Claims Assistance Act of 2000 (VCAA) 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

The Board finds that the notice letter sent to the veteran in 
December 2000 did not comply with the requirements under 
Kent.  The veteran was not provided information as to the 
requirement of submitting new and material evidence to reopen 
the claim or as to the basis of the prior denial of the 
claim.  Therefore, this case must be remanded to afford the 
veteran such notice.

In addition, the veteran was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for this disability.  Upon remand, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) informing him that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted, and 
explaining the type of evidence that is needed to establish 
both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided with 
appropriate notice of the VA's 
duties to notify and to assist, 
particularly in compliance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006) 
and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that 
was submitted since the February 
2005 Supplemental Statement of the 
Case (SSOC).  In the event that the 
claim is not resolved to the 
satisfaction of the veteran, he 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative 
have been given the applicable time 
to submit additional argument, the 
claim should be returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K . PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


